Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, recitation of the first diameter being 1 times the second diameter is inconsistent or conflicts with recitation in claim 2 of the plurality of outflow openings comprising a lesser cross-sectional area that that of the inflow openings together with recitation in claim 1 of the inflow openings being in fluid communication with the outflow openings.
In claim 4, it is unclear how the recited body front face is structurally related to the body first planar end or another planar end.
In claim 6, it is unclear whether “a fluid” refers one or more of the fluids introduced in claim 1 or may encompass another fluid.
In claim 8, “wherein the housing comprising” is grammatically confusing, “wherein…comprises” is suggested.
In claim 9, it is unclear whether “cavitation in fluids” necessarily refers back to the same “fluids” as in claim 1 “hydrodynamic cavitation in fluids”; it is unclear how the recited body front face is structurally related to the body first planar end or another planar end; and it is unclear whether “a fluid” refers one or more of the fluids introduced in claim 1 or may encompass another fluid. 
In claim 11, capitalizing “Copper” raises ambiguity as to whether a formal industrial product or trademark is being referenced. Also “further comprising Copper” is vague in that the claim is silent as to what component(s) of the device are comprised of copper.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre patent 7,951,292 in view of Moisan French published patent Document FR2637582 (Moisan) and the accompanying Translation. For claim 1, De La Torre discloses a sink filter device for filtering fluids in the drainage elements of household appliances such as a sink, shower or tub, comprising a 1st filtration element comprising: 
a cylindrical body having an axial center 100 (figures 2-4, column 1, lines 56-column 2, line 7),
wherein the body comprises in-flow openings 110 (figure 5A) a 1st inflow filter layer on a 1st planar end 111 of the body, and 
out-flow openings 110 in an adjacent 2nd outflow filter layer on another end 113 of the cylindrical body (figure 5A, column 2, lines 7-13); 
wherein axial centers of the in-flow and outflow openings are parallel to the axial center of the body (figures 3 and 5A); and, 
wherein the in-flow openings are in fluid communication with the out-flow openings (figure 5A, column 1, line 62-column 2 line 13).
Claim 1 differs by requiring that the device is capable of creating hydrodynamic cavitation in the fluids therein. However, Moisan teaches a device for treating water in a bath having a filter 8 in the drainage element and also comprising a device 4 or 5 for creating hydrodynamic cavitation in the bath which is proximate the inlet for fluids being supplied to the bath (See in particular the Abstract and portion of the translated Abstract of Moisan describing the actions of the cavitation pump 4 and hydrodynamic injector 5). Moisan teaches that such cavitation creates therapeutic effects for bathers by strengthening the electromagnetic characteristics of the water and activating the water. 
It would have been obvious to one of ordinary skill in the art of designing or providing devices for treating the water in sinks, showers or tubs, to have supplemented the De La Torre device with such hydrodynamic cavitation element as taught by Moisan, in order to create or enhance such therapeutic effects for bathers, in tubs having the filtering elements of De La Torre.
For claim 7, De La Torre also discloses the filtration element being fixed in a sink housing 210 which defines a flow path along its interior surface into the drain (column 1, lines 61-67).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre patent 7,951,292 in view of Moisan French published patent Document FR2637582 (Moisan) and the accompanying Translation, as applied to claims 1 and 7 above, and further in view of Davis et al PGPUBS Document US 2018/0280839 (Davis). De La Torre is silent as to whether the pore size or cross-sectional area of the out-flow openings are the same or different than that of the in-flow openings. 
Davis teaches a water purifying device for use in a sink, wash-basin or tub, having a filtration element with a rectangular body also comprised of in-flow openings in a 1st inflow filter layer on a 1st planar end of the body, and out-flow openings in an adjacent, parallel 2nd outflow filter layer on another end of the cylindrical body; wherein axial centers of the in-flow and outflow openings are parallel to the axial center of the body. 
Davis teaches that the pores or aperture sizes, or cross-sectional areas of the inflow or outflow filter layers may vary of be less in the outflow filter layer than the inflow filter layer [0065, and 0066]. Davis suggests such variation of cross-sectional pores or apertures being arranged to optimally remove various substances such as dirt, particulate matter, and hair from the water fluid flowing through the drain of the sink, tube or bath, and also being designed to minimize clogging of the filter device and thus promoting uninterrupted, steady rate of flow of the filter draining from the sink, tub or bath [0003-0006]. 
It would have been further obvious to the skilled artisan to have altered the size of the pores of the inflow and outflow openings of the inflow and outflow filter layers of the De La Torre filtration element, by providing smaller cross-sectional areas of the pores of the outflow layers than the inflow layers, as taught by Davis, to better achieve the objectives of the filter being optimized to optimally remove various substances such as dirt, particulate matter, and hair from the water fluid flowing through the drain of the sink, tube or bath, and also being designed to minimize clogging of the filter device and thus promoting uninterrupted, steady rate of flow of the filter draining from the sink, tub or bath.
For claim 3, De La Torre further discloses wherein the inflow and outflow filter pores or openings are only partially aligned, thus the adjoining surfaces of the inflow and outflow layers constituting a transition area between the first and second diameters of the inflow and outflow openings (see figure  5A and column 2, lines 10-13), (De La Torre having been modified in view of Davis to have the openings of the 2nd outflow layer being of a relatively lesser 2nd diameter than the openings of the 1st inflow layer).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over De La Torre patent 7,951,292 in view of Moisan French published patent Document FR2637582 (Moisan) and the accompanying Translation, as applied to claims 1 and 7 above, and further in view of Bergmann et al patent 4,991,241 (Bergmann). Claim 8 further differs from De La Torre by requiring the housing to comprise at least one reducer. Bergmann teaches a plumbing fixture including a sink housing a drain and filter 9 or 20, as in De La Torre, with the sink housing also comprising at least one reducer 8 upstream in the flow path passing through the sink proximate an inlet for hot and cold fluids into the sink. See figures 1, 6 and 7 and column 2, lines 44-58. Such reducer is taught as reducing turbulence of water flow into the sink (column 1, lines 38-46). 
It would have been further obvious to one of ordinary skill in the art of purifying water passing through household appliances, to have added a reducer of the type taught by Bergmann, in order to stabilize flow by reducing flow turbulence, for the convenience and comfort of users of the sink.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over De La Torre patent 7,951,292 in view of Moisan French published patent Document FR2637582 (Moisan) and the accompanying Translation, as applied to claims 1 and 7 above, and further in view of Bergmann et al patent 4,991,241 (Bergmann), and additionally in view of Tietz patent 2,178,411. De La Torre discloses the filtration element as comprised of plastic, however is silent as to material of construction of the sink housing. 
Claim 12 additionally differs from De La Torre by requiring the housing to comprise one of pvc, copper and stainless steel. Tietz teaches to construct a commercial kitchen sink cabinet housing having a drain out of stainless steel or copper material (page 1, column 1, lines 8-48 and page 2, column 1, lines 35-55). Tietz teaches that such material provides longer life of the sink by way of the material being corrosion and chemically resistant. 
It would have been further obvious to the skilled artisan to have constructed the sink housing of De La Torre out of such material, accordingly to achieve longer life of the sink by way of the material being corrosion and chemically resistant.
		ALLOWABLE SUBJECT MATTER
Claims 4-6, 9-11 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 and also claims 5, 6 and 11 dependent from claim 4, would be distinguished in view of the recitation of the filtration element further comprising a conical element fixed to a front face of the body which is a flat surface facing opposite a direction of fluid flow. Although Bergmann teaches a conical flow reducer or restrictor 8 adjoining an upstream surface of a filter at a location of water introduction into a sink, such conical element is not obvious to be combined with the De La Torre sink drainage filter, since it is for a different purpose, providing reduced turbulence of water flowing into the sink, rather than having any effect on fluids draining from the sink through a drainage filter.
Claim 9 and also claims 10 and 13-18 which are dependent on claim 9 would be distinguished in view of the recitation of the device further comprising a second filtration element for creating hydrodynamic cavitation in fluids and having a conical element fixed to a front face of the body of such 2nd filtration element. Again, Bergmann teaches a 2nd filtration element for fluids flowing into a sink, however teaches such filter as only comprising a single layer of sheet rather than both in-flow and out-flow openings, and teaches a conical element attached to a front surface of such filter being for purposes of reducing turbulence in the water flow rather than creating hydrodynamic cavitation. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matson et al PGPUBS Document US 2003/0213059 teaches a bath having a filter adapted for the drain of the bath and configured to cause cavitation in the bath, if improperly seated. Archibald et al patent 6,318,564 teaches a pipe line filter strainer having a stepped, conical reducer element arranged transversely to the flow axis through the filter strainer, and in a different application than that of De La Torre.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778